DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-12 are pending and rejected.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. Currently, the abstract as filed is 35 words.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claims 6, 7 & 12 are objected to because of the following informalities:
Regarding Claim 6, Claim 6 does not end in a period (see MPEP § 608.01(m)). Appropriate
correction is required.
Regarding Claim 7, Claim 7 recites the limitation “at least one light source” on Line 1. The subsequent recitation, however, recites “the light source” on Line 4. Examiner kindly requests that “the light source” on Line 4 be amended to read “the at least one light source”, to provide consistent claim language.
Regarding Claim 12, Claim 12 has a hyphen “-“ after the colon “:” on Line 1. This appears to be a typographical error. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation is:
“an optical beam-shaping element for shaping a beam” in Claim 9, as described in Applicant’s specification in Para. [0030].
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4-5 & 8, the phrase "such as" render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the limitations following “such as” are interpreted as optional limitations.
Regarding Claims 7 & 10, a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance:
Claim 7 recites the broad recitation "at least one light source" on Line 1, and also recites "preferably in the form of an LED" on Line 2 which is the narrower statement of the limitation.
Claim 10 recites the broad recitation "wherein the at least one tension cord has a coating" on Lines 1-2, and the claim also recites "which preferably prevents the investment composition from adhering" and "in particular during the injection molding of the investment composition" on Lines 2-3 which are the narrower statements of the limitations.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purpose of examination, the narrower language is interpreted as optional language.
Regarding Claim 7, Claim 7 recites the limitation “the region of the tip segment” on Lines 2-3. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the region of the tip segment” is being interpreted as “a region of the tip segment”.
Regarding Claim 8, Claim 8 recites the limitation “the region of the tip segment” on Lines 2-3. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the region of the tip segment” is being interpreted as “a region of the tip segment”.
Regarding Claim 9, Claim 9 recites the limitation “the region of the optical beam-shaping element” on Lines 3-4. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the region of the optical beam-shaping element” is being interpreted as “a region of the optical beam-shaping element”.
Regarding Claim 10, Claim 10 recites the limitations “the injection molding” and “the region of the flexible section” on Lines 3 & 4, respectively. There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, “the injection molding” and “the region of the flexible section” are being interpreted as “an injection molding” and “a region of the flexible section”, respectively.
Regarding Claim 6, Claim 6 is rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen et al. (hereinafter "Jensen") (US 2020/0100662).
Regarding Claim 1, Jensen discloses a flexible endoscope (Fig. 1a, 1; [0151]) for insertion into the human body ([0043]), the endoscope comprising:
a flexible section (Fig. 3a, 41; [0155]) arranged in a distal end region of the endoscope (Fig. 1a, 5; [0157]);
a tip segment (Fig. 3a, 8; [0153]) distally adjoining the flexible section ([0156]), said tip segment being controllable by means of at least one tension cord (Fig. 4b, 7; [0151]); and
wherein the flexible section is formed by means of an investment composition (Fig. 5b, 41d of 41 is filled with 10; [0157]) that is mechanically anchored to the tip segment (41 and 8 are attached to each other via 10 —which is defined as mechanically anchored in Applicant’s specification in Para. [00042]; [0026]) and /or a proximal counter bearing.
Regarding Claim 2, Jensen discloses the flexible endoscope according to Claim 1. Jensen further discloses wherein a carrier body of the tip segment (Fig. 5b, 6; [0151]) forms a proximal end surface (Fig. 3a, 6i; [0153]), and the investment composition extends distally beyond the proximal end surface (Fig. 5b, 10 extends distally beyond 6i as 10 is filled until 10a; [0157]), and / or the proximal counter bearing forms a distal end surface, and the investment composition extends proximally beyond the distal end surface.
Regarding Claim 3, Jensen discloses the flexible endoscope according to Claim 1. Jensen further discloses wherein a carrier body of the tip segment (Fig. 5b, 6; [0151]), forms a distal anchoring aid for anchoring the investment composition in the distal tip segment (Fig. 2b, 6c —wherein the electrical components of 6c are structurally identical to 41 on Fig. 45 of Applicant’s disclosure; [0153]), and /or the proximal counter bearing forms a proximal anchoring aid for anchoring the investment composition in the proximal counter bearing.
Regarding Claim 4, Jensen discloses the flexible endoscope according to Claim 3. Jensen further discloses wherein the distal anchoring aid and /or the proximal anchoring aid are realized by means of a surface treatment, and / or an adhesion agent layer, and / or by interlocking structures (Fig. 2b, 6c —wherein the electrical components of 6c are structurally identical to 41 on Fig. 45 of Applicant’s disclosure; [0153]) such as depressions, gouges, transverse holes, or through-holes.
Regarding Claim 5, Jensen discloses the flexible endoscope according to Claim 1. Jensen further discloses wherein the distal tip segment has at least one optoelectronic, functional element (Fig. 5b, 6c; [0153]), such as a light source, an image sensor, or another sensor, which is at least partially invested in the investment composition and thus fixed ([0157]) , and the investment composition extends without interruption from the tip segment into the flexible region (Fig. 5b, 10 extends from 8g into 41d of 41; [0157]).
Regarding Claim 12, Jensen discloses a method for producing or assembling a flexible endoscope comprising ([0018]):
forming a flexible section of the endoscope together with a distal tip segment of the endoscope by means of an investment composition ([0019]-[0026]), and
wherein the investment composition extends from the flexible section into the tip segment (Fig. 5b, 10 extends from 8g into 41d of 41; [0157]) and /or a proximal counter bearing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (hereinafter "Jensen") (US 2020/0100662) in view of Robertson (US 2013/0281779).
Regarding Claims 6-9 & 12, Jensen discloses the flexible endoscope according to Claims 1 & 5.
Jensen fails to explicitly disclose wherein light is received and /or emitted by the optoelectronic functional element through the investment composition; wherein at least one light source, preferably in the form of an LED, is invested into the investment composition in the region of the tip segment in such a manner that the investment composition acts as an optical fiber and optical diffuser for the light source; wherein the investment composition invests or forms an optical component, such as an optical fiber, in the region of the tip segment; wherein the investment composition forms an optical beam-shaping element for the shaping of a beam of illuminating light that is emitted by the endoscope, out of a micro/ nanostructure in the region of the optical beam-shaping element; and wherein the investment composition is elastically deformable and / or transparent for at least one wavelength that is used for image capturing with the endoscope.
However, Robertson teaches an endoscope (Fig. 2, 120; [0054]) comprising:
a tip segment (Fig. 2, 130; [0054]);
wherein the tip segment is formed by means of an investment composition (Fig. 2, 132; [0055]);
wherein the distal tip segment has at least one optoelectronic, functional element (Fig. 2, 162; [0056]) which is at least partially invested in the investment composition and thus fixed ([0056]);
wherein light is received and /or emitted by the optoelectronic functional element through the investment composition ([0057]);
wherein the at least one optoelectronic, functional element is at least one light source (Fig. 2, 162 is an LED; [0056]), preferably in the form of an LED, which is invested into the investment composition in the region of the tip segment ([0057]) in such a manner that the investment composition acts as an optical fiber and optical diffuser for the light source ([0057]);
wherein the investment composition invests or forms an optical component (Fig. 2, 140; [0057]), such as an optical fiber, in the region of the tip segment ([0057]);
wherein the optical component is an optical beam-shaping element (Fig. 2, 140 is a diffuser; [0057]) for the shaping of a beam of illuminating light that is emitted by the endoscope ([0011] & [0027]), out of a micro/ nanostructure in the region of the optical beam-shaping element (Fig. 2, 140 is formed as a micro-defect; [0057]); and
wherein the investment composition is elastically deformable and / or transparent for at least one wavelength that is used for image capturing with the endoscope ([0055]).
The advantage of embedding all distal optics is to prevent the optics from becoming loose or detached during use (Robertson; [0003]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the adhesive as disclosed by Jensen, to fully embed the camera assembly as taught by Robertson, to prevent the optics from becoming loose or detached during use (Robertson; [0003]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (hereinafter "Jensen") (US 2020/0100662) in view of Tortonese et al. (hereinafter "Tortonese") (US 2011/0106101).
Regarding Claim 10, Jensen discloses the flexible endoscope according to Claim 1. Jensen fails to explicitly disclose wherein the at least one tension cord has a coating, which preferably prevents the investment composition from adhering, in particular during the injection molding of the investment composition, and /or a plating envelops the at least one tension cord in the region of the flexible section in order to prevent a direct contact of the at least one tension cord with structures outside of the plating.
However, Tortonese teaches a surgical instrument (Fig. 6B, 400; [0044]) for insertion into the human body ([0023]), the surgical instrument comprising:
a tip segment (Fig. 6B, 530; [0048]), said tip segment being controllable by means of at least one tension cord (Fig. 6B, 515; [0047]);
and wherein the at least one tension cord has a coating ([0051]).
The advantage of the coating is to prevent sticking during actuation (Tortonese; [0051]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the steering wire as disclosed by Jensen, to include the coating taught by Tortonese, to prevent sticking during actuation (Tortonese; [0051]).
Double Patenting
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-16 of copending Application No. 17/237,332 in view of Jensen et al. (hereinafter "Jensen") (US 2020/0100662), Robertson (US 2013/0281779) and Tortonese et al. (hereinafter "Tortonese") (US 2011/0106101).
The claims of ‘332 discloses all the limitations of the instant claims except for the limitations of wherein the flexible section is mechanically anchored to the tip segment and /or a proximal counter bearing; wherein a carrier body of the tip segment forms a proximal end surface, and the investment composition extends distally beyond the proximal end surface, and / or the proximal counter bearing forms a distal end surface, and the investment composition extends proximally beyond the distal end surface; wherein a carrier body of the tip segment, forms a distal anchoring aid for anchoring the investment composition in the distal tip segment, and /or the proximal counter bearing forms a proximal anchoring aid for anchoring the investment composition in the proximal counter bearing; wherein the distal anchoring aid and /or the proximal anchoring aid are realized by means of a surface treatment, and / or an adhesion agent layer, and / or by interlocking structures such as depressions, gouges, transverse holes, or through-holes; wherein the distal tip segment has at least one optoelectronic, functional element, such as a light source, an image sensor, or another sensor, which is at least partially invested in the investment composition and thus fixed, and the investment composition extends without interruption from the tip segment into the flexible region; wherein light is received and /or emitted by the optoelectronic functional element through the investment composition; wherein at least one light source, preferably in the form of an LED, is invested into the investment composition in the region of the tip segment in such a manner that the investment composition acts as an optical fiber and optical diffuser for the light source; wherein the investment composition invests or forms an optical component, such as an optical fiber, in the region of the tip segment; wherein the investment composition forms an optical beam-shaping element for the shaping of a beam of illuminating light that is emitted by the endoscope, out of a micro/ nanostructure in the region of the optical beam-shaping element; wherein the at least one tension cord has a coating, which preferably prevents the investment composition from adhering, in particular during the injection molding of the investment composition, and /or a plating envelops the at least one tension cord in the region of the flexible section in order to prevent a direct contact of the at least one tension cord with structures outside of the plating; and wherein the investment composition is elastically deformable and / or transparent for at least one wavelength that is used for image capturing with the endoscope.
Regarding Claims 1-12, Jensen discloses a flexible endoscope (Fig. 1a, 1; [0151]) for insertion into the human body ([0043]), the endoscope comprising:
a flexible section (Fig. 3a, 41; [0155]) arranged in a distal end region of the endoscope (Fig. 1a, 5; [0157]);
a tip segment (Fig. 3a, 8; [0153]) distally adjoining the flexible section ([0156]), said tip segment being controllable by means of at least one tension cord (Fig. 4b, 7; [0151]);
wherein the flexible section is formed by means of an investment composition (Fig. 5b, 41d of 41 is filled with 10; [0157]) that is mechanically anchored to the tip segment (41 and 8 are attached to each other via 10 —which is defined as mechanically anchored in Applicant’s specification in Para. [00042]; [0026]) and /or a proximal counter bearing;
wherein a carrier body of the tip segment (Fig. 5b, 6; [0151]) forms a proximal end surface (Fig. 3a, 6i; [0153]), and the investment composition extends distally beyond the proximal end surface (Fig. 5b, 10 extends distally beyond 6i as 10 is filled until 10a; [0157]), and / or the proximal counter bearing forms a distal end surface, and the investment composition extends proximally beyond the distal end surface;
wherein the carrier body of the tip segment forms a distal anchoring aid for anchoring the investment composition in the distal tip segment (Fig. 2b, 6c —wherein the electrical components of 6c are structurally identical to 41 on Fig. 45 of Applicant’s disclosure; [0153]), and /or the proximal counter bearing forms a proximal anchoring aid for anchoring the investment composition in the proximal counter bearing;
wherein the distal anchoring aid and /or the proximal anchoring aid are realized by means of a surface treatment, and / or an adhesion agent layer, and / or by interlocking structures (Fig. 2b, 6c —wherein the electrical components of 6c are structurally identical to 41 on Fig. 45 of Applicant’s disclosure; [0153]) such as depressions, gouges, transverse holes, or through-holes;
and wherein the distal tip segment has at least one optoelectronic, functional element (Fig. 5b, 6c; [0153]), such as a light source, an image sensor, or another sensor, which is at least partially invested in the investment composition and thus fixed ([0157]) , and the investment composition extends without interruption from the tip segment into the flexible region (Fig. 5b, 10 extends from 8g into 41d of 41; [0157])
The advantage of the carrier body is to increase a surface area for adhesion (Jensen; [0051]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the tip segment as disclosed by '332, to include the carrier body taught by Jensen, to increase a surface area for adhesion (Jensen; [0051]).
Regarding Claims 1-12, Robertson discloses an endoscope (Fig. 2, 120; [0054]) comprising:
a tip segment (Fig. 2, 130; [0054]);
wherein the tip segment is formed by means of an investment composition (Fig. 2, 132; [0055]);
wherein the distal tip segment has at least one optoelectronic, functional element (Fig. 2, 162; [0056]) which is at least partially invested in the investment composition and thus fixed ([0056]);
wherein light is received and /or emitted by the optoelectronic functional element through the investment composition ([0057]);
wherein the at least one optoelectronic, functional element is at least one light source (Fig. 2, 162 is an LED; [0056]), preferably in the form of an LED, which is invested into the investment composition in the region of the tip segment ([0057]) in such a manner that the investment composition acts as an optical fiber and optical diffuser for the light source ([0057]);
wherein the investment composition invests or forms an optical component (Fig. 2, 140; [0057]), such as an optical fiber, in the region of the tip segment ([0057]);
wherein the optical component is an optical beam-shaping element (Fig. 2, 140 is a diffuser; [0057]) for the shaping of a beam of illuminating light that is emitted by the endoscope ([0011] & [0027]), out of a micro/ nanostructure in the region of the optical beam-shaping element (Fig. 2, 140 is formed as a micro-defect; [0057]); and
wherein the investment composition is elastically deformable and / or transparent for at least one wavelength that is used for image capturing with the endoscope ([0055]).
The advantage of embedding all distal optics is to prevent the optics from becoming loose or detached during use (Robertson; [0003]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the investment composition as disclosed by ‘332 to fully embed the camera assembly as taught by Robertson, to prevent the optics from becoming loose or detached during use (Robertson; [0003]).
Regarding Claims 1-12, Tortonese discloses a surgical instrument (Fig. 6B, 400; [0044]) for insertion into the human body ([0023]), the surgical instrument comprising:
a tip segment (Fig. 6B, 530; [0048]), said tip segment being controllable by means of at least one tension cord (Fig. 6B, 515; [0047]);
and wherein the at least one tension cord has a coating ([0051]).
The advantage of the coating is to prevent sticking during actuation (Tortonese; [0051]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to modify the at least one tension cord as disclosed by ‘332, to include the coating taught by Tortonese, to prevent sticking during actuation (Tortonese; [0051]).
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2021/0228064; US 2021/0068642; US 2018/030325; US 2018/0289242; US 2013/0041223; US 2011/0288372; US 2009/0253963; US 2009/0253963; US 2007/0129466; US 2006/0167340; U.S. 5,089,895; U.S. 4,918,521
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795